USCA11 Case: 20-12868    Date Filed: 07/19/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12868
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:09-cr-60245-WPD-6



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RAFAEL FERNANDEZ GARCIA,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 19, 2021)

Before MARTIN, BRANCH, and ED CARNES, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12868       Date Filed: 07/19/2021   Page: 2 of 5



      Rafael Garcia, acting pro se, appeals the district court’s denial of his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

      Garcia contends his medical conditions of a pulmonary embolism in 2000,

“multiple” heart attacks over “the next few years,” kidney stones in 2003,

hypertension, atherosclerotic heart disease, and high cholesterol “put him at a

tremendous risk” of contracting coronavirus, which he asserts “will enter” his

prison and “cannot be stopped.” He argues coronavirus “would be fatal” to him, so

his increased risk of contracting it is an extraordinary and compelling reason

warranting compassionate release. He also argues the district court failed to

analyze his listed extraordinary circumstances “thoroughly” and failed to address

his argument regarding sentencing disparities.

      “We review de novo . . . determinations about a defendant’s eligibility for a

Section 3582(c) sentence reduction,” and “we review for abuse of discretion a

district court’s grant or denial of an eligible defendant’s reduction request.” United

States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). A defendant isn’t eligible

for a § 3582(c)(1)(A) sentence reduction unless “extraordinary and compelling

reasons warrant” it, § 3582(c)(1)(A), and the first application note to U.S.S.G. §

1B1.13 defines what reasons qualify as extraordinary and compelling, § 1B1.13

cmt. n.1. The reasons listed in that application note, which we have held are

exhaustive, see Bryant, 996 F.3d at 1263–65, include terminal illness and serious,


                                          2
          USCA11 Case: 20-12868       Date Filed: 07/19/2021   Page: 3 of 5



permanent physical or medical conditions that substantially diminish a defendant’s

ability to care for himself, § 1B1.13 cmt. n.1(A). The application note also

contains a catchall category for any “other reasons” the BOP director determines

are extraordinary and compelling. Id. at cmt. n.1(D). “[D]istrict courts may not

reduce a sentence under Section 3582(c)(1)(A) unless a reduction would be

consistent with [§] 1B1.13.” Bryant, 996 F.3d at 1262.

      When Garcia moved the BOP for compassionate release in March 2020, he

used a form that included a checklist of empty boxes next to reasons corresponding

with the ones listed in § 1B1.13 cmt. n.1. Garcia checked the box next to “other:-

Extraordinary and Compelling Circumstance,” the entry intended to correspond to

the application note’s catchall category. And Garcia’s accompanying written

explanation gave his history of pulmonary embolism as the only reason in support

of his motion. As a result, the government contends Garcia failed to exhaust his

administrative remedies on any ground other than that one. But we will assume

Garcia comprehensively exhausted his administrative remedies because it doesn’t

matter given that the court didn’t err in ruling that he had not shown extraordinary

and compelling reasons to warrant compassionate release.

      First, Garcia made clear on his motion form that he was applying for

compassionate release under the catchall provision of § 1B1.13 cmt. n.1, which is

subpart (D). But that provision specifically requires the director of the BOP — not


                                          3
           USCA11 Case: 20-12868          Date Filed: 07/19/2021       Page: 4 of 5



the district court — to determine “what reasons not expressly listed in [§] 1B1.13

can be extraordinary and compelling.” Bryant, 996 F.3d at 1263; see also

§ 1B1.13 cmt. n.1(D). And despite the COVID-19 pandemic, the director of the

BOP has not determined that medical conditions that increase an inmate’s risk of

contracting coronavirus are extraordinary and compelling reasons for

compassionate release. 1 See BOP Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§

3582 and 4205(g), https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

       Second, to the extent Garcia intended to apply for compassionate release

under the medical conditions provision of § 1B1.13 cmt. n.1, which is subpart (A),

that provision is limited to conditions that are terminal or have permanently

debilitated a defendant. See § 1B1.13 cmt. n.1(A). Garcia hasn’t argued any of his

ailments are terminal or have made him unable to care for himself, so they

wouldn’t make him eligible for compassionate release under subpart (A) even if he

had checked that box on the BOP form.

       Finally, in denying the motion the district court explicitly considered both

the ailments Garcia argued were extraordinary and compelling reasons to grant



       1
         Nor has the BOP director determined that sentencing disparities are extraordinary and
compelling reasons for compassionate release. See BOP Program Statement 5050.50. That
makes sense because § 3582(c)(1) does not authorize direct challenges to a defendant’s sentence
on such grounds; those should be raised on direct appeal or in collateral proceedings under 28
U.S.C. § 2255.
                                               4
          USCA11 Case: 20-12868        Date Filed: 07/19/2021    Page: 5 of 5



compassionate release and the applicable 18 U.S.C. § 3553(a) factors. This not

only refutes Garcia’s assertion that the court failed to adequately analyze his

motion, it also supports our conclusion that the court did not abuse its discretion.

See United States v. Harris, 989 F.3d 908, 912 (11th Cir. 2021) (“The district court

additionally considered the § 3553(a) factors and § 1B1.13 n.1, which further

contributes to our holding that it did not abuse its discretion.”); see also United

States v. Cook, 998 F.3d 1180, 1184 (11th Cir. 2021) (noting that courts evaluating

motions for compassionate release under § 3582(c)(1)(A) must “consider all

applicable § 3553(a) factors”).

        Because Garcia’s “motion does not fall within any of the reasons that [§]

1B1.13 identifies as ‘extraordinary and compelling,’ the district court correctly

denied his motion for a reduction of his sentence.” Bryant, 996 F.3d at 1265; see

also Harris, 989 F.3d at 912 (affirming the conclusion that hypertension and other

medical conditions were not “extraordinary and compelling” reasons to grant a

prisoner compassionate release).

      AFFIRMED.




                                           5